EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that the following Examiner’s amendment addresses a minor typographical mistake.

Claim 8, line 2 is amended as follows:  “element is configured to maintain a fluid sensitivity factor associated with the user,”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 10/27/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 16 and 19, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the control module configured to determine an adjustment factor based on the residual value, determine an updated value for the ratio b scaling the initial value by the adjustment factor to compensate for the residual value, and store the updated value for the ratio in the data storage element, as recited in claim 1;  a control module configured to determine an adjustment factor based on the residual glucose value, determine an updated carbohydrate ratio by scaling the initial carbohydrate ratio by the adjustment factor to compensate for the residual glucose value, and store the updated carbohydrate ratio in the data storage element, as recited in claim 16; or the feature of a control module configured to  determine an adjustment factor based on the residual glucose value, determine an updated carbohydrate ratio by scaling the initial carbohydrate ratio by the adjustment factor to compensate for the residual glucose value, and store the updated carbohydrate ratio in the data storage element, as recited in claim 19, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2008/0234663 to Yodfat et al., which discloses  an infusion device (drug/insulin infusion device) comprising: an actuation arrangement (dispensing unit 1010) operable to deliver fluid (drug/insulin) to a body of a user: a data storage element 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783